In a proceeding pursuant to article 78 of the CPLR, brought as a class action by a recipient of public assistance, inter alla to compel appellants to give her a full grant of assistance for a certain month in duplication of a previous grant to her for that month the proceeds of which had been stolen from her, the appeals are from a judgment of the Supreme Court, Westchester County, dated August 21, 1973, in favor of petitioner and which, inter alla, adjudged that appellants’ policy of denying such duplicating aid to recipients of aid to dependent children, without regard to the facts, is unlawful. Judgment modified, on the law, by striking subdivision A from the third decretal paragraph thereof. As so modified, judgment affirmed, with one bill of $20 costs and disbursements to petitioner against appellants jointly. In our opinion, subdivision A of the third decretal paragraph of the judgment describes too broadly the class of persons represented in this proceeding. We note, however, that petitioner properly commenced this proceeding as a class action (Young v. Shuart, 39 A D 2d 724), as the judgment determines in the portions of its third decretal paragraph which we are affirming. Gulotta, P. J., Hopkins, Latham and Brennan, JJ., concur.